Citation Nr: 0205906	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  98-12 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased (compensable) rating for post-
traumatic stress disorder (PTSD), variously characterized as 
anxiety reaction, mixed psychoneurosis, and paranoid 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel





INTRODUCTION

The veteran had active service from August 1943 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In a July 1999 decision, the Board 
remanded the veteran's claim for additional development.  
That development has been completed and the veteran's claim 
is again in appellate status.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran's service connected psychiatric disability is 
in remission, and is not manifested by symptomatology that 
either interferes with occupational and social functioning, 
or that requires continuous medication.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp 2001); 
38 C.F.R. §§  4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 
9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Holliday v. Principi, 14 Vet. App. 280 (2001).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The record reflects that the veteran has been notified of the 
requirements for the benefit sought on appeal, the evidence 
considered by the RO and the basis of the RO's decision with 
respect to his claim.  The Board is cognizant that the RO has 
attempted to obtained treatment records from Jeffrey M. Rehm, 
Ph.D., the veteran's treating psychotherapist.  While Dr. 
Rehm has not submitted treatment records on the veteran's 
behalf, he did submit to the RO a statement, dated in October 
1998, which notes that he was treating the veteran solely for 
pedophilia and not schizophrenia.  In his statement, Dr. Rehm 
also notes the issues that were discussed during the 
veteran's treatment sessions.  In an August 2000 supplemental 
statement of the case, the veteran was notified that the RO 
had not received treatment records from Dr. Rehm.  No 
response from the veteran concerning Dr. Rehm has been 
received.  The veteran has not otherwise identified, nor is 
the Board aware of, any other medical evidence pertinent to 
the current claim on appeal.  

The Board notes that, the veteran's representative has 
requested that the veteran's claim be remanded to the RO so 
it may be considered under the VCAA and for efforts to secure 
the Dr. Rehm's treatment records.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that its holding in Holliday "was not 
intended to stand for the proposition that the VCAA requires 
remand of all pending claims.  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001)(en banc).  The Court has concluded that 
the VCAA was not applicable where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply.  Wensch v. Principi, 15 Vet App 362 (2001); Dela Cruz; 
see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").

Dr. Rehm has reported that his statement is an accurate and 
sufficiently detailed summary of the veteran's treatment.  
Neither Dr. Rehm, the appellant, nor his representative has 
suggested any way that the actual treatment records could aid 
in substantiating the veteran's claim.  Therefore the Board 
finds that efforts to obtain the actual treatment records 
could not assist the veteran in substantiating his claim.  

In this instance, the Board finds that all other available 
evidence and information necessary to substantiate the claim 
has been obtained, or that an adequate attempt has been made 
to obtain such evidence.  This includes providing the veteran 
with a recent VA medical examination.  Thus, there is no 
further action to be undertaken to comply with the provisions 
of the VCAA.  Therefore, the veteran will not be prejudiced 
as a result of the Board deciding this claim without first 
affording the RO an opportunity to consider the claim in 
light of the VCAA.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

I.  Factual Background

A review of the claims folder reflects that the veteran was 
diagnosed in service with psychoneurosis.  In a November 1945 
rating decision, the RO granted service connection for 
anxiety reaction, and assigned a 50 percent evaluation.  
Thereafter, in a November 1947 rating decision, the veteran's 
service-connected psychiatric disability was described as 
"psychoneurosis, mixed," and evaluated as 10 percent 
disabling.  Subsequently, in an April 1951 rating decision, 
the RO characterized the veteran's service-connected 
disability as "schizophrenic reaction, mixed type," and 
increased the evaluation to 100 percent.  

In September 1952, the RO described the veteran's service-
connected psychiatric disability as "schizophrenic reaction, 
paranoid type, partial remission," and reduced the disability 
evaluation to 70 percent.  In a December 1955 rating 
decision, the RO reduced the evaluation for schizophrenic 
reaction, paranoid type, in partial remission from 70 to 50 
percent disabling.  In a December 1957 rating decision the 
veteran's disability evaluation was reduced to 
noncompensable.  The decision notes that the disorder had not 
been found on the last examination.  

Thereafter, in June 1997, the veteran reported that he had 
been struggling with his depression for a long time, and that 
his reduced physical ability had further increased his 
anxiety.  The veteran also reported that he was undergoing 
increased stress because of his inability to perform at his 
previous level.  

The veteran was accorded a VA mental disorders examination in 
August 1997.  The veteran complained of low energy.  He 
reported being depressed since he had lost everything with 
respect to his job, money, and reputation.  He worried a 
great deal about his physical problems.  The veteran was 
noted to have coronary artery disease, hypertension, and 
borderline diabetes, and also reportedly suffered two heart 
attacks.  The veteran indicated that he had to register as a 
sex offender wherever he went.  The examiner noted that the 
veteran was not on any regular psychotropic medication, but 
had reported taking Valium on and off.  

On clinical evaluation, the veteran was alert and orientated 
times four.  Speech was coherent and relevant, and affect 
appropriate.  The veteran denied any hallucinations, 
delusions, suicidal or homicidal ideation.  In addition, 
memory was within normal limits, there was good insight and 
judgment, and intelligence noted above average.  The 
diagnoses were history of schizophrenia, paranoid type; 
pedophilia, same sex, young boys; and depressive disorder, 
not otherwise specified.  The examiner reported that the 
veteran met the DSM-IV criteria for depressive disorder.  He 
further stated that the veteran was diagnosed with 
schizophrenia in the past, but he did not manifest any 
schizophrenic process.  The examiner assigned a GAF (global 
assessment of function) score of 60.  

Thereafter, the RO received a letter from Dr. Rehm, dated in 
October 1998.  Dr. Rehm noted that in lieu of copying all of 
the veteran's progress notes for the past six years, he 
condensed the findings into the letter.  He indicated that 
the summary would make the findings more concise and easier 
to understand.  In this respect, Dr. Rehm reported that he 
had seen the veteran in individual psychotherapy since August 
of 1992.  The veteran was noted to have attended therapy 
weekly from August 1992 to February 1995, at which time he 
attended every other week.  Beginning in 1997, the veteran 
began coming to therapy once a month.  

In addition, Dr. Rehm noted that he was treating the veteran 
for pedophilia and not for schizophrenia, and that he had 
never noted any psychiatric indicators in his therapy.  The 
issues discussed at the sessions were recognition that people 
who have pedophilia harm their victims, control, appropriate 
social outlets, acceptance of homosexual feelings, self 
esteem, family dynamics, taking care of oneself instead of 
others, assertiveness, and fear of death and giving meaning 
to ones life.  

In June 2000, the veteran was afforded a VA fee-base 
psychiatric examination.  The examiner noted that he had 
reviewed the veteran's medical records.  The veteran's chief 
complaint was noted as depression.  The veteran related his 
depression to his experiences during World War II.  The 
veteran also reported a history of sex offenses and treatment 
for pedophilia.  The examiner noted that the veteran reported 
a significant amount of guilt toward the sex victims, 
however, he did not present any symptoms of guilt related to 
his experiences during World War II.  The veteran's self-
esteem was reported as fair and he did not have deep feelings 
of hopelessness or worthlessness.  He denied any delusions, 
hallucinations, suicidal or homicidal ideation.  In addition, 
the veteran's activities of daily living included showering, 
household activities, cleaning, and cooking.  He was employed 
and working 40 hours a week, attended church once per week, 
and apparently had no problems socializing with friends and 
acquaintances.  The veteran was noted to take Valium, 10 mg 
once per day, on a per needed basis for anxiety.  

On mental status examination, the veteran denied any episodes 
of flashbacks, his behavior was characterized with normal 
alertness and posture, and with intact attention span.  In 
addition, speech was normal, thought process was 
characterized by logical associations and circumstantial 
style, mood was low, and affect was constricted.  The 
veteran's memory was found normal, and he was orientated 
times four to time, date, place, and purpose.  Furthermore, 
the veteran was noted to have fair insight into his problems 
and fair judgment.  The examiner's diagnosis included PTSD, 
in remission; and pedophilia.  The level of psychosocial 
stressors was reported as severe, and associated with medical 
and mental conditions.  The examiner assigned a GAF score of 
65.  

In his discussion, the examiner reported that the veteran's 
significant symptoms of PTSD described during the 
examination, appeared to have subsided over the years and the 
veteran had resolved many of his negative transferences 
during his outpatient treatment with a psychiatrist.  The 
examiner also indicated that the veteran had not displayed 
any increased arousal, such as startle response, secondary to 
cues reminding him of his World War II experiences.  Also, 
the veteran had remained employed following his discharge 
from service.  It was also reported that it appeared the 
veteran's stress was accentuated by previous sex offenses and 
episodes of incarceration.  

The examiner noted that the veteran had been diagnosed in the 
past with schizophrenia, anxiety, and mixed-type neurosis.  
He noted that based on the veteran's medical history and the 
current examination, there was no evidence of schizophrenia 
and the condition was considered resolved.  Additionally, the 
examiner noted that in the 1940s and 1950s, mixed-type 
neurosis and anxiety disorders were used to describe PTSD 
symptoms.  In this instance, the veteran's PTSD symptoms were 
reported to be in remission, although recurrence was 
possible.  In the examiner's opinion, the veteran currently 
had mild psychiatric impairment due to pedophilia associated 
with paranoid feelings of being incarcerated and lack of 
sexual satisfaction.  Pedophilia was not associated with the 
established service-connected diagnoses of schizophrenia, 
anxiety reaction, or mixed-type neurosis.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 
(2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

As noted above, the veteran filed his increased rating claim 
in June 1997.  

Based upon the current regulatory scheme, when evaluating a 
mental disorder, the RO shall consider the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remission, and the veteran's capacity for adjustment during 
periods of remission.  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (2001).

Under the current criteria, a noncompensable (0 percent) 
evaluation is warranted when a mental condition has been 
formally diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication.  A 10 percent evaluation is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

Additionally, a 70 percent evaluation requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  For a disability rating of 100 
percent, the veteran must show total occupational and social 
impairment, due to such symptoms as: gross impairment in 
though processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130 (2001).   

In reviewing the medical evidence of record, the Board notes 
that the veteran has been diagnosed as no longer having 
schizophrenia.  In addition, the inservice diagnoses of 
mixed-type neurosis and anxiety, have been reported as 
symptomatology associated with PTSD.  

The veteran has been noted to be taking Valium for anxiety on 
a per need basis, but is not taking any psychotropic 
medications.  During the June 2000, he was again noted to be 
taking Valium, but not otherwise taking regular psychotropic 
medications.  While the need for continuous medication is one 
of the criteria for a 10 percent evaluation, the veteran's 
use of Valium is apparently not continuous, but only on an as 
needed basis.  Even if his Valium use were construed as 
continuous, he does not take that medication for treatment of 
the service connected psychiatric disability, which all 
evidence shows is in remission.  

The findings on the June 2000 VA examination, show that the 
veteran's current psychiatric symptoms are related to 
pedophilia associated with paranoid feelings of being 
incarcerated and lack of sexual satisfaction.  The opinion on 
that examination is supported by Dr. Rehm's report that he 
did not find the veteran to have a psychosis and treated him 
only for pedophilia.  The unrebutted medical opinion is that 
pedophilia is not associated with the service-connected 
schizophrenia, neurosis, or anxiety.  

Therefore, the Board finds that the evidence of record does 
not support a compensable rating for the veteran's service-
connected psychiatric disability.  In this respect, the 
veteran has not demonstrated occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  As noted above, the veteran's 
PTSD, in and of itself, is in remission with no current 
symptomatology.  

Therefore, the Board finds that a preponderance of the 
evidence is against the veteran's claim for a compensable 
rating for PTSD.  38 C.F.R. § 4.130, DC 9411 (2001).


ORDER

Entitlement to an increased (compensable) evaluation for PTSD 
is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

